
	

114 SRES 80 ATS: Recognizing the cultural and historical significance of Lunar New Year.
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 80
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2015
			Mr. Coons (for himself, Mr. Cornyn, Ms. Hirono, Mr. Kirk, Mr. Cardin, Mr. Reid, and Mr. Rubio) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the cultural and historical significance of Lunar New Year.
	
	
 Whereas Lunar New Year begins on the second new moon following the winter solstice, or the first day of the new year according to the lunisolar calendar, and extends until the full moon 15 days later;
 Whereas February 19, 2015, marks the first day of Lunar New Year for calendar year 2015; Whereas the 15th day of the new year, according to the lunisolar calendar, is called the Lantern Festival;
 Whereas Lunar New Year is often referred to as Spring Festival in various Asian countries; Whereas many religious and ethnic communities use lunar-based calendars;
 Whereas Lunar New Year began in China more than 4,000 years ago and is widely celebrated in East and Southeast Asia;
 Whereas the Asian diaspora has expanded the Lunar New Year celebration into an annual worldwide event;
 Whereas Lunar New Year is celebrated by millions of Asian Americans, and by many non-Asian Americans, in the United States;
 Whereas Lunar New Year is celebrated with community activities and cultural performances; Whereas participants celebrating Lunar New Year travel to spend the holiday reuniting with family and friends; and
 Whereas Lunar New Year is traditionally a time to wish upon others good fortune, health, prosperity, and happiness: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the cultural and historical significance of Lunar New Year;
 (2)in observance of Lunar New Year, expresses its deepest respect for Asian Americans and all individuals throughout the world who celebrate this significant occasion; and
 (3)wishes Asian Americans and all individuals who observe this holiday a happy and prosperous new year.
			
